Citation Nr: 0109240	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-17 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


REMAND

The veteran served on active duty from June 1965 to June 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

A November 1997 report by A. Berrios, M.D., reflects 
treatment of the veteran for major depression since 1986.  It 
was reported that he also treated the veteran for physical 
disability since 1996 and that visits were monthly.  Dr. 
Berrios has not submitted the treatment reports.  The RO 
should contract Dr. Berrios as well as any other source 
indicated by the veteran and collect all medical records that 
are available.

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Colvin v. Derwinski, 1 Vet. App. 171  (1991) (when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination); see also 38 C.F.R. § 4.70  (1999).  A VA 
physical examination was conducted in February 1998, but no 
psychiatric evaluation was included.  

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
any disability.  After securing the 
necessary release, the RO should 
obtain these records.  The RO is 
specifically instructed to attempt to 
obtain medical records from Dr. 
Berrios.  

2. The veteran should be afforded a VA 
examination to determine the nature 
and extent of his disabilities 
including; angina pectoris, high blood 
pressure, generalized arthralgia with 
degenerative joint disease, and 
chronic low back pain.  A special 
psychiatric evaluation should be 
accomplished to determine the nature 
and severity of any psychiatric 
disability.  The claims folder should 
be made available to the examiner(s) 
for review before the examination.  
All relevant medical records should be 
gathered by the RO and reviewed by the 
examiner before the examination.  The 
examiner(s) should offer an opinion as 
to the extent of the appellant's 
disabilities and their effect on his 
employability.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





